O’Brien, P. J. (concurring):
I concur in the result on' the ground that the question of contributory negligence was a question of fact for the jury. But 1 do not concur in the view that the question of the defendants’ negli*729gence was involved; thinking as I do that this is a statutory liability, and that upon failure to comply with the statute the defendants are liable as a matter of law.
Laughlin, J., concurred.,
Judgment and order reversed, new trial ordered, costs to appellants • to abide event.